Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.113 THIRD AMENDMENT TO FUND PARTICIPATION AGREEMENT WITNESSETH WHEREAS , ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (ILIAC), OppenheimerFunds, Inc. (the Adviser) and Oppenheimer Variable Account Funds (the Fund), (collectively, the Parties), have entered into a Fund Participation Agreement dated March 11, 1997 (the Agreement) , and as amended on December 1, 1999 and May 1, 2004 ; and WHEREAS , the Parties reserved to themselves the right to amend the Agreement from time to time in a writing executed by the Parties; and WHEREAS , the Parties now desire to amend the Agreement as set forth below; NOW, THEREFORE , in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the Parties agree that the Agreement shall be amended as follows: (1) ING USA Annuity and Life Insurance Company and its Separate Accounts are added as a P arty to the A greement. (2) ReliaStar Life Insurance Company and its Separate Accounts are added as a P arty to the A greement. (3) ReliaStar Life Insurance Company of New York and its Separate Accounts are added as a P arty to the A greement. Except as provided herein, the terms and conditions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF , the undersigned have executed this third amendment by their duly authorized officers as of the 15th day of August
